10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

27
28

Case 3:19~cv-05193-JLR Document 18-1 Filed 04/11/19 Page 1 of 3

The Honorable J ames L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT ()F WASHINGTON
AT TACOMA
ELIZABETH SNIDER and JAMES No. 3:19-cv~05193
TWlGGER, on behalf of themselves and all ~
others similarly situated, fP=RQ¥OSE-B] ORDER GRANTING
Plaintiffs, STIPULATED MOTION TO
VS_ CONSOLIDATE AND EXTEND
DEADLINES TO RESPOND TO THE
HY [J N DAI MOTOR AM ERICA, INC., COMPLAINT

HYUNDAI MOTOR COMPANY, KIA

MOTORS AMERICA, INC., and KIA

MOTORS CORPORATION,
Defendants.

 

 

 

 

For the reasons set forth in the Stipulated Motion to Consolidate and Extend Deadlines
(“Stipulated l\/lotion”) submitted by Defendants Hyundai l\/lotor America (“HMA”), Kia l\/lotors
America (“KMA”), Hyundai l\/lotor Company “(Hl\/IC”), and Kia l\/lotors Corporation (“KMC”)
(collectively “Defendants”) and Plaintiffs Elizabeth Snider and J ames Twigger, individually and
on behalf of all those similarly situated (“Plaintiffs”), the Stipulated Motion is GRANTED and the
Court ORDERS as follows: n

l. The deadline for all Defendants to respond to the Complaint is .Tune ll, 2019;

2. Defendants Hl\/[C and Kl\/IC have Waived service of the Complaint in exchange for the

following modifications to certain discovery obligations under the Federal Rules of

Civil Procedure: (l) an additional 30 days to respond to any Written discovery served

PROPOSED ORDER GRANTING STIPULATED QUINN EMANUEL URQUHART & sULLIvAN, LLP
MOTION T CONSOLIDATE AND EXTEND 600 University street suite 2300
DEADLINES Seattle, Washington 98101-4123
(3:19-cv-05193\ - 1 1206) 905-7000

 

 

 

.I>L)J[\)

\lO`\Lh

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
22

 

 

Case 3:19-cv-05193-JLR l Document 18-1 Filed 04/11/19 Page 2 of 3

on HMC or Kl\/IC by the Plaintiffs; and (2) for all depositions of HMC or KMC

employees Who reside in South Korea to be conducted in Seoul, South Korea or via

videoconference.

Daredrhie §?;“‘ day er l\ge\\ ,2019.

PRESENTED BY:

KELLER ROHRBACK LLP

/s/ vam McDevitt

Lynn Lincoln Sarko #16569
Gretchen Freeman Cappio #295 76
Ryan l\/chevitt #43305

1201 Third Avenue, Suite 3200
Seattle, WA 98101-3052

Phone (206) 623-1900

FaX (206) 623-3384
lsarl<o@l<:ellerrohrback.com
gcappio@l<ellerrohrbacl<.com
rmcdevitt@l<ellerrobrback.com

Attorneys for Plaintiffs

£/IROPOSED] ORDER GRANTING STIPULATED

OTION TO CONS()LIDATE AND EXTEND
ADLINES TO RESPOND

(3:19--cv 05193)-

 

 

 

Hoii. iames L. Robait
United States District Judge

QUINN EMANUEL URQUHART &
SULLIVAN, LLP

/S/Alicicz Cobb
Alieia Cobb, #48685
600 University Street, Suite 2800
Seattle, Washington 98101-4123
Phone (206) 905-7000
FaX (206) 905-7100
aliciacobb@quinnemanuel.com

Shon Morgan
865 S Figueroa St
Los Angeles, CA 90017

. Phone (213) 443~3252

Fax (213) 443-3100
shonmorgan@quinnemanuel.com
(Pro Hac Vice Forthcoming)

Attornevs for Defendants

QUINN EMANUEL URQUHART & SULLI`VAN, LLP
600 University Sneet, Suite 2800
Seattle, Wasliington 98101-4123
(206) 905-7000

 

 

 

 

